Title: II. Draft Bill, 23 October 1804
From: Jefferson, Thomas
To: 


                  
                     
                        on or after 23 Oct. 1804
                     
                  
                  An act Regulating the clearance of Armed vessels—
                  Be it enacted &ca that no vessel armed or provided with the means of being armed at Sea, in which, or the Cargo whereof, a Citizen or inhabitant of the US. shall be interested or embarked shall Receive at any Custom house of the US. any clearance, or be suffered to leave the port where she is found so armed or providd. but on Security given to the use of the US. in a Sum double the value of the vessel & one third her Cargo, with condition that no assault or trespass during the voyage & return shall be committed, by any such vessel or persons on board her, against any Vessel or Territory of a nation in amity with the US. nor against any of the Citizens or Subjects of such nation & That no resistance shall be made to any lawful search, nor any other unlawful use be made of the arms on board such vessel. And notwithstanding such Security given, if the circumstances of the case shall be such as to excite violent presumption, that such unlawful use of the s’d arms is meditated, such vessel shall be restrain’d from leaving the sd port; but on leaving her arms, or under such further provisions for Securing peaceable demeanor as the President shall prescribe, And all persons concerned in such assault Trespass or other unlawful use of such arms, shall be guilty of murder, felony or misdemeanor as the case shall be, & shall be punish’d according as they are principals or accessories, as in other cases of Murder, Felony, or Misdemeanor by the Laws of the US, and before any Court of the US, having cognisance of the like offences, within the limits of whose jurisdiction they shall be found. and if any vessel shall depart in contravention of the Orders & provisions for restraining her any clearance which she may have obtain’d shall thereby be render’d Null and Void—
               